Exhibit 10.3

RESTRICTED STOCK AGREEMENT

 

GRANTED TO:    DATE OF GRANT:    GRANTED PURSUANT TO:    General Cable
Corporation 2005 Stock Incentive Plan NUMBER OF SHARES:    VESTING SCHEDULE:   

1. This Restricted Stock Agreement (the “Agreement”) is made and entered into as
of                     (the “Date of Grant”) between General Cable Corporation,
a Delaware corporation (the “Company”), and             as a participant (the
“Participant”) in the General Cable Corporation 2005 Stock Incentive Plan (the
“Plan”), a copy of which is enclosed herewith. Capitalized terms not defined
herein shall have the meanings ascribed thereto in the Plan.

2. The Participant is granted             shares of the Common Stock of the
Company (the “Restricted Stock”). The Restricted Stock is granted as provided
for under the Plan and is subject to the terms and conditions set forth in the
Plan and this Agreement. This grant of Restricted Stock will vest according to
the vesting schedule set forth above. Specifically, the grant will vest
            .

3. The Restricted Stock granted hereunder shall be promptly issued and evidenced
by a certificate or certificates for such shares issued in the Participant’s
name or by book entry at the Company’s option. The Participant shall thereupon
have all the rights of a shareholder with respect to such shares, including, but
not limited to, the right to vote such shares and to receive all dividends and
other distributions paid with respect to them; provided, however, that the
shares shall be subject to the restrictions on transferability in Paragraphs 5
and 6 below. Unless as otherwise provided in this Paragraph 3, the Company shall
hold the certificate or certificates for such shares until the date the
restrictions on transferability are removed in accordance with Paragraphs 5 and
7 below. The Company may, in its sole discretion and at any time prior to the
date the restrictions on transferability are removed in accordance with
Paragraphs 5 and 7 below, require (i) that the stock certificate or certificates
representing such shares shall be imprinted with a legend stating that the
shares represented thereby are the restricted shares subject to the terms and
conditions of this Agreement and, as such, may not be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of except in accordance
with the terms of this Agreement, and if the Company makes such requirement,
then each transfer agent for the Common Stock shall be instructed to like effect
with respect to such shares, and/or (ii) that the Participant shall, upon
receipt of the certificate or certificates therefor, deposit such certificate or
certificates together with a stock power or other like instrument of transfer,
appropriately endorsed in blank, with an escrow agent designated by the Company,
which may be the Company, under a deposit agreement containing such terms and
conditions as the Company shall approve, with the expenses of such escrow to be
borne by the Company.

4. If under Section 12 of the Plan the Participant, as the owner of the shares
of the Restricted Stock, shall be entitled to new, additional or different
shares of stock or securities, (i) the Company may require that the certificate
or certificates for, or other evidences of, such new, additional or different
shares or securities, together with a stock power or other instrument of
transfer appropriately endorsed, shall be imprinted with a legend as provided in
Paragraph 3 above, be deposited by the Participant under the deposit agreement
provided for therein, and (ii) such certificate or certificates for, or other
evidences of, such new, additional or different shares or securities shall be
subject to the restrictions on transferability as provided in Paragraphs 5 and 6
below.



--------------------------------------------------------------------------------

5. The shares of the Restricted Stock shall be subject to restrictions on
transferability. Subject to Paragraph 7 below, such restrictions shall be
removed from such shares according to the vesting schedule set forth above.
Notwithstanding anything contained in this Agreement to the contrary, all shares
of the Restricted Stock shall become fully vested immediately upon the
occurrence of the Change in Control of the Company in accordance with Section 13
of the Plan.

6. During the period when the Restricted Stock is subject to the restrictions on
transferability, none of the shares of the Restricted Stock subject to such
restrictions shall be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except by will or the laws of descent and distribution.
Any attempt by the Participant to dispose of any shares of the Restricted Stock
in any such manner shall result in the immediate forfeiture of such shares and
any other shares then held by the Company or the designated escrow agent on the
Participant’s behalf.

7. In the event of the termination of the employment of a Participant who is
employed by the Company or any of its Subsidiaries, the Participant’s shares of
the Restricted Stock shall vest or be forfeited, as applicable, in accordance
with Section 14 of the Plan.

8. By his or her acceptance of this Agreement, the Participant agrees to
reimburse the Company for any taxes required by any government to be withheld or
otherwise deducted and paid by the Company in respect of the Restricted Stock.
In lieu thereof, the Company shall have the right to withhold the amount of such
taxes from any other sums due or to become due from the Company or a Subsidiary,
as the case may be, to the Participant.

9. If the Company, in its sole discretion, shall determine that it is necessary,
to comply with applicable securities laws, the certificate or certificates
representing any shares delivered to the Participant under this Agreement shall
bear an appropriate legend in form and substance, as determined by the Company,
giving notice of applicable restrictions on transfer under or with respect to
such laws.

10. The Participant covenants and agrees with the Company that if, with respect
to any shares of Common Stock delivered to the Participant pursuant to this
Agreement, there does not exist a Registration Statement on an appropriate form
under the Securities Act of 1933, as amended (the “Act”), which Registration
Statement shall have become effective and shall include a prospectus that is
current with respect to the shares subject to this Agreement, (i) that he or she
takes the shares for his or her own account and not with a view to the resale or
distribution thereof, (ii) that any subsequent offer for sale or sale of any
such shares shall be made either pursuant to (x) a Registration Statement on an
appropriate form under the Act, which Registration Statement shall have become
effective and shall be current with respect to the shares being offered and
sold, or (y) a specific exemption from the registration requirements of the Act,
but in claiming such exemption, the Participant shall, prior to any offer for
sale or sale of such shares, obtain a favorable written opinion from counsel for
or approved by the Company as to the applicability of such exemption and
(iii) that the Participant agrees that the certificate or certificates
evidencing such shares shall bear a legend to the effect of the foregoing.

11. The Restricted Stock granted in this Agreement and any value received from
such shares will be subject to all applicable clawback or compensation recovery
policies adopted by the Company’s Board of Directors, as may be adopted or
amended at the sole discretion of the Company’s Board of Directors.

12. This Agreement is subject to all terms, conditions, limitations and
restrictions contained in the Plan, which shall be controlling in the event of
any conflicting or inconsistent provisions. In the event, however, of any
conflict between the provisions of this Agreement or the Plan and the provisions
of an employment or change-in-control agreement between the Company and the
Participant, as applicable, the provisions of the latter shall prevail.

 

- 2 -



--------------------------------------------------------------------------------

13. This Agreement is not a contract of employment, as applicable, and the terms
of the Participant’s employment shall not be affected hereby or by any agreement
referred to herein except to the extent specifically so provided herein or
therein. Nothing herein shall be construed to impose any obligation on the
Company to continue the employment of a Participant who is employed by the
Company or any of its Subsidiaries, and it shall not impose any obligation on
the Participant’s part to remain in the employ of the Company or any of its
Subsidiaries. This Agreement shall be governed by and construed in accord with
the laws of the Commonwealth of Kentucky, excluding principles of conflicts of
law.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written above.

 

GENERAL CABLE CORPORATION

/s/ Robert J. Siverd

Robert J. Siverd Executive Vice President, General Counsel and Secretary

ACCEPTED:

 

By:  

 

 

- 3 -